JON E WILCOX, J.
¶ 1. (dissenting). I respectfully dissent from the above order requiring further pleadings to address whether or not disputed factual issues exist.
¶ 2. Our October 18, 2006 order asked the parties about disputes of fact. Both parties responded that disputes of fact did not exist. Further pleadings and factual development will not shed any more light on whether this court should decide to exercise its original jurisdiction.
¶ 3. The petition for original jurisdiction raises serious allegations. It raises questions about retroactive rulemaking by a governmental agency, the right of free *305speech, and the right to due process. In the context of a pending gubernatorial election, these allegations are all the more troubling.
¶ 4. Further pleadings are unnecessary. Accordingly, I respectfully dissent from the order.
¶ 5. I am authorized to state that Justices DAVID T. PROSSER and PATIENCE DRAKE ROGGENSACK join this dissent.